DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.








All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43-45, 48, 50, 51, 52, 54, 56, 58, 59, 60, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0016614 (Velev, et al) in view of United States Patent Application Publication 2015/0358876 (Liang, et al).
Velev, et al discloses an apparatus and method (figures 5-11, 14-18, 25, etc.) comprising receiving, via a non-access stratum connection (paragraphs 10, 19, 22, 31, etc., Table 1), a notification message (paragraph 102), after establishment of the non-access stratum connection (paragraphs 13, 28-37).





    PNG
    media_image1.png
    473
    750
    media_image1.png
    Greyscale

Velev, et al teaches the use of communicating via a non-access stratum connection through a wireless local area network.  Liang, et al teaches the use of communicating via a non-access stratum connection through a wireless local area network for the purpose of provide a heterogeneous network switching, note paragraphs 86, 87, 91, 94, etc.  

    PNG
    media_image2.png
    414
    467
    media_image2.png
    Greyscale

Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of this application to incorporate the use of communicating via a non-access stratum connection through a wireless local area network for the purpose of provide a heterogeneous network switching, as taught by Liang, et al, in the apparatus and method of Velev, et al in order to network-side device such as a base station determines that a UE needs to be switched into a non-3GPP network, switch signaling carrying switch indication information is sent to the UE.




    PNG
    media_image3.png
    465
    754
    media_image3.png
    Greyscale

Regarding claims 44, 60 note figures 25-28, paragraphs 13, 85, 109, etc. for the service comprises a location service, wherein the notification message and the service request message correspond to the location service, in Velev, et al.

    PNG
    media_image4.png
    494
    763
    media_image4.png
    Greyscale

Regarding claims 45, 50, 58, 61, figure 2A, abstract, paragraphs 11, 42, 43, etc. for the service comprises a short message service and the downlink data includes a short message service message, wherein the notification message and the service request message correspond to the delivery of the short message service message, in Velev, et al.

    PNG
    media_image5.png
    549
    522
    media_image5.png
    Greyscale

Regarding claim 48, Abstract, paragraphs 7-9, 13, 15, etc. claims 72, 84, 90, etc. for the notification message is received in response to being in an idle state with respect to the non-access stratum connection, in Velev, et al.

    PNG
    media_image6.png
    385
    579
    media_image6.png
    Greyscale

Regarding claims 51 and 52 are network side claims which correspond to claims 43 and 45 which user equipment side, in Velev, et al.

    PNG
    media_image7.png
    395
    739
    media_image7.png
    Greyscale

Velev, et al.

    PNG
    media_image8.png
    479
    687
    media_image8.png
    Greyscale

Regarding claim 56, note figures 2A, 5, claims 71, 72, 75, etc., paragraphs 7-9, 13, 15, 28, etc., in Velev, et al.

    PNG
    media_image9.png
    459
    721
    media_image9.png
    Greyscale

Claim 59 is the inherent apparatus, user equipment, of the method claim 43, also note claims 83, 86-89, paragraphs 247-251, 294-30, 348, 718 etc, in Velev, et al.

    PNG
    media_image10.png
    479
    737
    media_image10.png
    Greyscale

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

    PNG
    media_image11.png
    502
    704
    media_image11.png
    Greyscale

Claim 46, 53, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2014/0016614 (Velev, et al) in view of United States Patent Application Publication 2015/0358876 (Liang, et al). as applied to claims above, and further in view United States Patent Application Publication 2018/0270896 (Faccin, et al).



Faccin, et al teaches the use of the notification message, the service request message, or the short message service message are exchanged, via an Ni interface, with a core access and mobility management function node, the N interface being accessed regardless of whether the Ni interface is accessed via the wireless local area network or a cellular network for the purpose of enhancing session and mobility management interaction for a UE in a limited reachability mode, such as a Mobile Initiated Connection Only (MICO) mode, (figure 2A, paragraph 49).  
Hence, it would been obvious to one ordinary skill in the art to incorporate the use of the notification message, the service request message, or the short message service message are exchanged, via an Ni interface, with a core access and mobility management function node, the N interface being accessed regardless of whether the Ni interface is accessed via the wireless local area network or a cellular network for the purpose of enhancing session and mobility management interaction for a UE in a limited reachability mode, such as a Mobile Initiated Connection Only (MICO) mode, as taught by Faccin, et al, in the apparatus and method of United States Patent Application Publication 2014/0016614 (Velev, et al) in view of United States Patent Application Publication 2015/0358876 (Liang, et al), as applied to claims above in order to 
Under the broadest reasonable interpretation standard, the “or” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006.  The M.P.E.P. provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “or” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).

.
	

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 47, 49, 55, 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. 


See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification—the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.
	






Velev, et al clearly shows the new limitation of after establishment of the non-access stratum connection, “[0013] After a non-access stratum signaling connection is established between the user equipment and the MME, e.g. due to service request procedure when data has to be transmitted, the user equipment and the MME enter the CONNECTED state. Initial uplink non-access stratum messages that initiate a transition from IDLE to CONNECTED state are Attach Request, Tracking Area Update Request, Service Request (or Extended Service Request) or Detach Request. In order to send the initial non-access stratum message, the user equipment first establishes a Radio Resource Control (RRC) connection to the eNodeB over the air interface (Uu interface). During the RRC connection establishment the user equipment and eNodeB get synchronized and establish the Signaling Radio Bearers (SRB) that can be used for the transport of the non-access stratum messages. This will be explained in more detail later with reference to FIG. 5.”
Also, it is inherent that non-access stratum connection is established before receiving, via a non-access stratum connection through a wireless local area network, a notification message.  If not, nothing could receive such a message.  It just as inherent, like receiving, via a radio connection through a wireless network, a notification message after establishment of the radio connection.

The attorney argues, “the claimed invention provides for transmission of short message service (SMS) over network access stratum (NAS), which may conserve cellular resources.”   First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., transmission of short message service (SMS) over network access stratum (NAS), which may conserve cellular resources) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The specification is not the measure of the invention.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding the prior art (In re Sporck, 155 USPQ 687).  "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). Attempt to Third, MAY conserve cellular resources?  If Applicant does not know what their invention does, how should the Examiner take this uncertain argument?  Why past this application to allowance if Applicant does not know what their invention does?





Velev, et al “It is possible in case of a TAU procedure without an active flag that the UE sends and receives a single NAS message without entering the CONNECTED state.”  Sending a single or a million NAS messages through any connection, a radio connection, a radio protocol layer connection, data connection, two cups and a string connection, is receiving, via a non-access stratum connection, a notification message after establishment of the non-access stratum connection. Any connection that sends a single non-access stratum message or a million, is a non-access stratum connection and must be inherently established before that message is sent. Applicant’s attorney wants the Examiner to believe that a connection that send or receive X message, is not an X connection, by a Y connection. If Applicants claim their invention ludicrously broad, the Examiner may also interrupt the claims just a broadly.  
The Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of "demands known to the design community," "the background knowledge possessed by a person having ordinary skill in the art," and "the inferences and creative steps that a person of ordinary skill in the art would employ." Randall MFG v. Rea (Fed. Cir. 2013) (Inter Partes Reexamination No. 95/000,326).
Applicants have not presented any substantive arguments directed separately to the patentability of the dependent claims or related claims in each group, except as will be noted in this action. In the absence of a separate argument with respect to those claims, they now stand or fall with the representative independent claim. See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).
In view of the above, the Examiner respectfully submits, by overwhelming evidence and by attorney’s own remarks, that the claimed invention recites subject matter which is very much suggested in the cited references. The Examiner further submits that the subject matter is not adequate to render the claimed invention very obvious to a person of skill in the art. The Examiner therefore respectfully states that each of claims 43-62 are not allowable, and that this application will not be passed to issue to be a United States Patent.



	
		
Conclusion
After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice 







If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.